1DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2020 has been entered.
 
In the amendment filed on February 3, 2020, claims 1 –3, 5, 8 – 11, 14 – 20 are pending.  Claims 1, 10, 18 – 20 have been amended and claims 4 and 6 – 7, 12 – 13 have been canceled. Claims 14 – 16 have been withdrawn from consideration. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation and Analysis
The Examiner notes that the claimed preparation method consists essentially the claimed components.  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). However, for the purposes of searching for and applying prior art under 35 U.S.C. §102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.

Claim Rejections - 35 USC § 112
Claims 1 – 3, 5 – 13, 17 – 20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claims have been amended to recite a composition comprised of inter alia a bi-functional organosilicon compound having a first and second functional groups and an acrylic polymer, wherein the first functional group is reacted with the acrylic polymer to form a plurality of functionalized polymer colloid particles. The claim as written continues to render unclear what is the composition being claimed: the bi-functional organosilicon compound, acrylic polymer, polyol, preservative, homogenized defoamer/no defoamer/polypropylene glycol and aqueous solvent; or the reaction product by process described within the recited wherein clause? Is the final composition one that contains bi-functional organosilicon compound, acrylic polymer, polyol and aqueous solvent that is capable of reacting to form the recited functionalized colloidal particles? Or is the composition the recited functionalized colloidal of a first functionality that is reacted with acrylic polymer (and thus distinct and different from the organosilicon compound and acrylic polymer; also possibly reacted with the polyol or solvent)?
The deficiencies may be cured by rendering clear the intended structural requirements of the claimed composition: the actively recited compounds capable of reacting in the manner claimed to form the polymer colloid particles, or the colloid particles formed from the bi-functional organosilicon compound and acrylic polymer, or any other clarification required to resolve the ambiguities. If the intention is to claim the colloidal particles as part of the final composition, the Examiner suggests that the claims be amended to positively recite the functionalized polymer colloid particles as a component element of the composition (e.g. “composition consisting essentially of: … a plurality of functionalized polymer colloid particles, wherein the plurality of functionalized colloid particles is the reaction product of a bi-functional organosilicon compound and acrylic polymer”; “composition consisting essentially of: … a plurality of functionalized polymer colloid particles, wherein the plurality of functionalized polymer colloid particles are formed by: …providing…reacting the …”; ect). Any such amendment to cure the deficiencies cannot introduce new matter.  
For the purposes of art rejections, the Examiner will interpret the claims wherein the composition requires recited compounds that are capable of reaction to form the recited plurality of functionalized polymer colloid particles and wherein the composition is a colloidal suspension derived from and/or containing the other claimed structural elements. 
Dependent claims are rejected on the basis of their parent claims.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1, 2, 3, 5, 8, 9, 10, 11, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brogan WO 2015/063701 A1 (hereafter “Brogan”) in view of Bullman US 4,340,524 (hereafter “Bullman”), McDaniel US 2010/0233146 A1 (hereafter “McDaniel”) and Koczo et al. US 5,846,454 (hereafter “Koczo”); evidenced by Harisiades et al. US 5,266,715.
Regarding claims 1, 2, 3, 5, 8, 9, 10, 11, 18, 19; Brogan is directed to a composition for strengthening materials such as glass (Abstract). Brogan discloses, in one embodiment, a composition comprising a silane such as glycidoxypropyl trimethoxysilane [bi-functional organosilicon compound; meeting claims 2 and 3] ([0011], [0033]); vinyl acetate monomer or polyvinyl acetate ([0010]); glycerol [polyol, meeting claim 5]; and a mixture of water and isopropanol [alcohol, meeting claims 8 – 9] ([0010], [0033]). Furthermore, in an embodiment Brogan discloses that the composition is formed from mixing together 3.0 cc of glycerol; 10.0 cc of glycidoxypropyl trimethoxysilane [glycidoxypropyl functional group-containing, methoxy group containing]; inter alia isopropanol, vinyl acetate monomer adhesive [dispersible polymer], surfactants and defoamer ([0053], claim 18); the ingredients can be mixed together using a high shear mixer for 30 minutes [related to claims 18 and 19] ([0033] – [0034]). In an embodiment, Brogan discloses a 
Brogan does not expressly teach that the composition is capable of forming a plurality of functionalized polymer colloid particles or alternatively has a plurality of functionalized polymer colloid particles formed from the combination an acrylic polymer and a bifunctional organosilicon compound; that the bi-functional organosilicon compound is capable of reacting/forms the functionalized polymer colloid particles by reacting  with the acrylic polymer using the first functional group, and capable of reacting with a surface of the glass with a second functional group; and that the composition is capable of forming the resultant functionalized polymer colloid polymers to have an average diameter of about 5 nm to about 5000 nm/that the formed functionalized colloid polymers have the recited average diameter. Brogan also does not expressly teach incorporating into the composition preservative such as such as benzoic acid.

With regards to the combination of an acrylic polymer, bi-functional organosilicon compound :
In analogous arts, Bullman is directed to acrylic latex sealants (Abstract). Bullman discloses a composition comprising an acrylic latex [polymer] containing an alkyl acrylate/methacrylate with acrylic/methacrylic acid, a hydrolyzed organosilane such as 3-aminopropylmethyldiethoxysilane and a vinyl resin (which polyvinyl acetate is a type thereof) such as a vinyl chloride/vinyl acetate copolymer (col 1 lines 35 – 65, col 2 lines 50 – 62). Bullman discloses that acrylic latex based sealants often have good adhesion to many substrates such as glass (col 1 lines 5 – 15, col 4 lines 45 – 50) and the combination of an acrylic latex, aminosilane and a hydrophobic vinyl resin offers enhanced adhesion onto glass surfaces that are subjected to extended wetting by water (col 7 lines 15 – 20, col 8 lines 1 – 10).
Therefore, in view of the prior art as a whole, it would have been obvious to one of ordinary skill in the art to have modified the embodiments of Brogan comprised of polyvinyl acetate, bifunctional silane with an acrylic polymer/latex, as disclosed by Brogan and/or Bullman, because Bullman teaches that the combination of a vinyl resin with an acrylic polymer allows for enhanced adhesion onto glass surfaces.
With regards to the capability of the first functional group of the bi-functional organosilicon compound and acrylic polymer to form the functionalized polymer colloid particles  and the capability of the second functional group to react with a surface of the glass:
In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the [prior art] product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
With regards to the capability of the composition is capable of forming the resultant functionalized polymer colloid polymers to have an average diameter of about 5 nm to about 5000 nm or alternatively the formed functionalized colloid polymers average diameters:
Bullman discloses within a general method that a composition containing an acrylic latex and hydrolyzed organoaminosilane can be charged into a planetary mixer [stirring/physical manipulation] for producing the composition (col 4 lines 50 – 65).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the composition of Brogan in view of Bullman to use an acrylic polymer dispersion/latex of a specific size which would have resulted/capable to result in functionalized acrylic resin particles with diameters within the claimed ranges as a matter of routine experimentation to achieve resultant characteristics of the final composition such as flow characteristics, adhesive characteristics and other physical and/or optical properties as taught by McDaniel.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regards to the preservative:
In analogous arts, Koczo is directed to water dispersible antifoam concentrate for general industrial applications (Abstract). The water dispersible antifoam concentration is an emulsion of inter alia polydimethylsiloxane [analogous to silicon containing compounds] (col 1 lines 10 – 20). Koczo discloses that the antifoam emulsion may further comprise a preservative such as benzoic acid in order to prevent microbial growth within the composition (col 5 line 65 – col 6 line 16).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the composition of Brogan a preservative such as benzoic acid because Koczo teaches that the preservative prevents microbial growth in emulsions during storage, improving shelf life of the composition.
Regarding claim 17, Brogan does not expressly teach that the acrylic polymer used comprises at least one of the recited polymers.
Bullman discloses that the acrylic latex may be made of an alkyl acrylate or methacrylate, e.g. ethyl acrylate, copolymerized with comonomers such as acrylic acid [monomer to polyacrylate],  methacrylic acid and n-methylol acrylamide [a monomer for a polyacrylamide] (col 1 lines 42 – 55, Col 5 – 6 Table).
McDaniel discloses that for acrylic adhesives, the adhesives may exist as a latex and comprises monomers of acrylic acid [monomer to sodium polyacrylate], an acrylamide [monomer to polyacrylamide], a vinyl acetate or a combination thereof 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brogan in view of Bullman by using an acrylic polymer/latex comprised at least in part because Bullman and McDaniel suggests that the selection of the specific acrylic polymer affects the properties of the resultant coating, such as for desired hardness, adhesiveness or the like.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brogan, Bullman, McDaniel and Koczo as applied to claims 1, 2, 3, 5, 8, 9, 10, 11, 17, 18, 19 above, and further in view of Dalle et al. US 6,248,855 (hereafter “Dalle”) and Chandrasekaran et al. US 2003/0199611 (hereafter “Chandrasekaran”).
Regarding claim 20, Brogan discloses that suitable surfactants may be used, including non-ionic surfactants, for the purposes of reducing the surface tension of water and penetrating micro-fissures in a glass surface ([0011]).
However, Brogan in view of Bullman, McDaniel, and Kozco do not expressly teach that the composition further comprises polypropylene glycol and does 
In analogous art, Dalle is directed to methods of making silicon-in-water emulsions, particularly emulsions of polymers containing silicon atoms formed in part by amine functional trialkoxysilanes such as 3-aminopropyltrimethoxysilane and 3-(glycidoxypropyl)trimethoxysilane; (Abstract; col 1 lines 5 – 15, col 3 lines 48 – 67). The polymers are emulsified using water and suitable surfactants or mixtures of surfactants (col 4 lines 48 – 61).  Such surfactants include inter alia polypropylene glycols. The choice of surfactant and amount of surfactant affects the particle size of the silicone in the emulsion (col 5 lines 45 – 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brogan by utilizing polypropylene glycol as the recited surfactant because as taught by Dalle, the use of polypropylene glycol is known to be suitable for the purpose of forming emulsions of polymers containing a silicon atom.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Furthermore, one of ordinary skill in the art is motivated to choose polypropylene glycol as a matter of design choice in order to obtain desired particle sizes of emulsions.In analogous art, Chandrasekaran is directed to inkjet ink compositions (Abstract). The inks utilize polypropylene glycol in aqueous solution/aliphatic alcohols (such as isopropyl alcohol) as a viscosity modifying agent to control the rheology of the ink ([0013], [0015], [0022], [0026]).  The molecular weight of the polypropylene glycol affects the resultant viscosity modification effect of the polypropylene glycol in solution. Chandrasekaran discloses that the range of the polypropylene glycol should be within the range of 425 to about 1000 [g/mol] in order to build a suitable viscosity ([0022]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have modified the method of Brogan in view of Bullman, McDaniel and Dalle to use a polypropylene glycol having the claimed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) The prior art does not teach nor reasonably suggest the basic and novel characteristics of the claimed composition. 
 
In response to the applicant's arguments, please consider the following comments.
a.) In light of the indefiniteness of the claim, it is unclear what are the basic and novel characteristics of the claimed invention.  For the purposes of searching for and PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  Furthermore, while Applicant cites components found in the prior art of record and claims that a combination of the references would have components that are excluded by the scope of the claims, Applicant has not provided evidence and/or reasoning of how the components cited within the Applicant’s arguments are A.) required in the proposed modification of Brogan to render a prima facie case of obviousness and B.) materially affect the basic and novel characteristics of the claimed invention and therefore be excluded.  Applicant is invited to contact the Examiner to interview concerning this issue. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717